                                                                                             As of: June 12, 2013
                                                                                             Received: February 13, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Employer
                                                                                             Tracking No. 1jx-83o3-xt58
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63436
      bob Winslow-NV



                                              Submitter Information
      Name: Bob Winslow
      Address:
        Dayton,  NV,  89403
      Organization: Dry Tech Corporation


                                                   General Comment
      Why should I be responsible to pay for someone else birth control. This is the lamest thing I've ever
      heard of!
      I won't do it! Hows that! I fill fire every woman currently employed with me. PERIOD! Nevada is a
      right to work state and crap like this won't allow women to work for me!
      I am not responsible for their contraseptives no more than I'm responsible for changing their kids
      diaper!
      Go after the guy that knocks them up or teach them to swallow. You bastards are way out of line!




                                                                                                                              025855

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63436.html[7/10/2013 11:24:27 AM]
